Illinois Official Reports

                                          Appellate Court



                                 In re Q.P., 2014 IL App (3d) 140436



Appellate Court              In re Q.P., a Minor (The People of the State of Illinois, Petitioner-
Caption                      Appellee, v. Q.P., Respondent-Appellant).


District & No.               Third District
                             Docket No. 3-14-0436


Filed                        October 27, 2014


Held                         The trial court’s order sentencing respondent to the Department of
(Note: This syllabus         Juvenile Justice following a finding that he was guilty of obstruction
constitutes no part of the   of justice as charged in a delinquency petition was reversed, since
opinion of the court but     respondent had already been apprehended when he gave a police
has been prepared by the     officer a false name and birth date, and, therefore, he was not capable
Reporter of Decisions        of having the specific intention to prevent his own apprehension.
for the convenience of
the reader.)


Decision Under               Appeal from the Circuit Court of Peoria County, No. 14-JD-102; the
Review                       Hon. Albert L. Purham, Judge, presiding.



Judgment                     Reversed.



Counsel on                   Mark D. Fisher, of State Appellate Defender’s Office, of Ottawa, for
Appeal                       appellant.

                             Jerry Brady, State’s Attorney, of Peoria (Laura E. DeMichael, of
                             State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                             People.
     Panel                    JUSTICE O’BRIEN delivered the judgment of the court, with
                              opinion.
                              Justice McDade concurred in the judgment and opinion.
                              Justice Holdridge dissented, with opinion.



                                                OPINION


¶1         The minor, Q.P., was charged in a delinquency petition with obstruction of justice (720
       ILCS 5/31-4(a) (West 2012)). The petition alleged that on March 31, 2014, Q.P. knowingly
       furnished false information to a police officer with the intent to prevent his own apprehension.
       Following a bench trial, Q.P. was found guilty of the charged offense and sentenced to a term
       in the Department of Juvenile Justice not to exceed three years or the minor’s twenty-first
       birthday, whichever shall come first. Q.P. appeals, arguing that the evidence was insufficient
       to prove he had the intent to prevent his own apprehension, because the evidence showed that
       he had already been apprehended at the time he gave false statements to the police. We reverse.

¶2                                                FACTS
¶3         On April 1, 2014, Q.P. was charged in a delinquency petition with obstruction of justice
       (720 ILCS 5/31-4(a) (West 2012)). The petition alleged that on March 31, 2014, Q.P., “with
       the intent to prevent the apprehension of [himself], knowingly furnished false information to
       *** a police officer.” The matter proceeded to trial on May 5, 2014.
¶4         Police officer Jonathan Irving testified that on the morning of March 31, 2014, he was
       responding to a report of a vehicle burglary in progress when he identified a male that fit the
       description given in the report. Irving stated, “At that time, I stopped the male and detained
       him *** to determine the outcome of the investigation.” Irving testified that he got out of his
       patrol car and told the subject to stop, while drawing his duty weapon to the “sul position.”
       Irving explained that the sul position is a ready position, where the weapon is drawn but
       pointed directly at the ground.
¶5         After directing the subject to place his hands on the hood of the patrol car, Irving
       handcuffed the subject with his hands behind his back. Irving then patted the subject down for
       officer safety purposes, which Irving testified to be common practice. Irving then placed the
       subject, still handcuffed, into the backseat of the patrol car. It had not been determined at this
       point, according to Irving, whether the subject would be transported to the police department.
       In court, Irving identified Q.P. as the person he detained.
¶6         Irving then asked Q.P. for his name and date of birth, to which Q.P. replied that his name
       was Antwan A. Ellis, with a date of birth of September 22, 1997. Q.P. also told Irving he was
       currently staying with his mother, Trish. Although he could not remember his mother’s exact
       address, Q.P. offered to show Irving the house. Irving transported Q.P. to the street his mother
       lived on, and Q.P. identified his mother’s house.



                                                   -2-
¶7         Irving then made contact with a resident of the house named Patricia, who informed him
       that she did not know anyone by the name of Antwan Ellis. When Irving illuminated Q.P. with
       his flashlight, Patricia identified the minor as “Q*** P***,” whom she knew from having
       previously dated his father.
¶8         Irving returned to the patrol car and confronted Q.P.–still handcuffed in the backseat of the
       patrol car–about the false name. Q.P. then told Irving that his name was “Q*** P***,” and his
       date of birth was August 30, 1997. Q.P. spelled his first and last names for Irving, but spelled
       each name incorrectly by one letter. Irving testified that Q.P. “stated that he gave me a false
       name because he didn’t want to get in trouble for something that he did not do.” Irving then
       transported Q.P. to the police station.
¶9         While at the police station, Irving learned from reports the correct spelling of Q.P.’s name.
       Irving also determined that Q.P. was a runaway from Quincy, Illinois. Irving confronted Q.P.
       about the misspelling of his name. Irving testified: “[Q.P.] informed me that he misspelled his
       name intentionally to keep me from locating his juvenile warrant.” Irving confirmed that there
       was a valid warrant outstanding for Q.P.
¶ 10       Detective Sherell Stinson testified that at approximately 5 a.m. on the morning of March
       31, 2014, he had a conversation with Q.P. at a Peoria police station. In that conversation, Q.P.
       admitted that he had provided a false name “because he knew he had a warrant.”
¶ 11       At closing argument, defense counsel raised the same issue as Q.P. does here: that the
       minor could not have had the intent to prevent his apprehension where he was already
       apprehended at the time of his false statements. In support, defense counsel cited to People v.
       Miller, 253 Ill. App. 3d 1032 (1993), in which the court found that an already arrested person
       could not have the requisite intent of preventing his own apprehension. The trial court rejected
       this argument and found Q.P. guilty. Addressing the argument, the court found that Miller was
       distinguishable on the grounds that the Miller defendant had been arrested, whereas Q.P. had
       not.
¶ 12       The court sentenced Q.P. to a term in the Department of Juvenile Justice not to exceed
       three years or the minor’s twenty-first birthday, whichever shall come first. Q.P. appeals.

¶ 13                                             ANALYSIS
¶ 14       When a challenge is made to the sufficiency of the evidence at trial, we review to determine
       whether any rational trier of fact could have found the essential elements of the crime beyond a
       reasonable doubt. People v. Baskerville, 2012 IL 111056. In making this determination, we
       review the evidence in the light most favorable to the prosecution. Id. Questions of law, such as
       the interpretation of a statute, are reviewed de novo. People v. Lloyd, 2013 IL 113510.
¶ 15       Illinois’s obstruction of justice statute provides, in part, that “[a] person obstructs justice
       when, with intent to prevent the apprehension or obstruct the prosecution or defense of any
       person, he or she knowingly *** furnishes false information.” 720 ILCS 5/31-4(a)(1) (West
       2012). “Apprehension” is not defined in the statute. As a threshold matter, then, we must
       determine the meaning of “apprehension” under the obstruction of justice statute.

¶ 16                                      I. Q.P.’s Apprehension
¶ 17       It is axiomatic that the primary rule of statutory construction is to determine and give effect
       to the legislature’s intent. People v. Ellis, 199 Ill. 2d 28 (2002). Where possible, this is best

                                                    -3-
       accomplished by giving the words of a statute their plain and ordinary meaning. Id. Further,
       criminal statutes are to be strictly construed in favor of the accused, and “nothing should be
       taken by intendment or implication beyond the obvious or literal meaning of the statute.”
       People v. Laubscher, 183 Ill. 2d 330, 337 (1998).
¶ 18       The court in Miller, 253 Ill. App. 3d 1032, applied those very principles to the same
       question we face today. In so doing, the court determined that “the established, plain and
       ordinary meaning of ‘apprehension’ is a ‘seizure, taking, or arrest of a person on a criminal
       charge.’ ” Id. at 1036 (quoting Black’s Law Dictionary 101 (6th ed. 1990)). A subsequent
       edition of Black’s Law Dictionary defines “apprehension” as “[s]eizure in the name of the law;
       arrest.” Black’s Law Dictionary 117 (9th ed. 2009).
¶ 19       The court in People v. Smith, 337 Ill. App. 3d 819 (2003), stated that a defendant who was
       stopped at a traffic stop and told by police to exit the vehicle had not been apprehended. Justice
       Turner, however, concurring in the Smith decision, wrote specifically that he would adopt the
       definition set forth in Miller. Id. at 825-26 (Turner, J., specially concurring). Justice
       Myerscough, dissenting from the Smith decision, also explicitly equated apprehension with
       seizure. Id. at 826 (Myerscough, J., dissenting).
¶ 20       We find that the definition of “apprehension” set forth by the Miller court and a majority of
       the Smith court is the most appropriate. “Apprehension” under the obstruction of justice statute
       means a “seizure.” The use of the disjunctive in the Miller court’s definition–“ ‘seizure *** or
       arrest’ ”–properly encompasses the distinction between the two terms. (Emphasis added.)
       Miller, 253 Ill. App. 3d at 1036 (quoting Black’s Law Dictionary 101 (6th ed. 1990)). The
       broader concept of seizure includes but is not limited to formal arrest. See People v.
       Luedemann, 222 Ill. 2d 530 (2006) (discussing arrests, seizures, and other police-citizen
       encounters). Had the legislature intended to limit the definition of apprehension to formal
       arrest, it simply would have used those words. See, e.g., 720 ILCS 5/31-4.5 (West 2012) (“A
       person commits the offense of obstructing identification when he or she intentionally or
       knowingly furnishes a false or fictitious name *** to a peace officer who has[ ] *** lawfully
       arrested the person.” (Emphasis added.)).
¶ 21       A seizure occurs “when an officer ‘ “by means of physical force or show of authority, has
       in some way restrained the liberty of a citizen.” ’ ” Luedemann, 222 Ill. 2d at 550 (quoting
       Florida v. Bostick, 501 U.S. 429, 434 (1991), quoting Terry v. Ohio, 392 U.S. 1, 19 n.16
       (1968)). Q.P.’s liberty was undoubtedly restrained when he was handcuffed and placed in the
       backseat of a police patrol car. No rational trier of fact could find otherwise.

¶ 22                          II. Preventing Apprehension on Other Charges
¶ 23       Q.P. contends that, as a matter of logic, he could not have had the intent to prevent his
       apprehension when he had already been apprehended. The State counters that although Q.P.
       had been apprehended on suspicion of vehicular burglary, he nevertheless had the intent of
       preventing his further apprehension on the outstanding warrant.
¶ 24       In making its argument, the State relies exclusively on Smith, 337 Ill. App. 3d 819. In that
       case, the defendant was subjected to a traffic stop. Suspicious that the defendant might have
       drugs in her mouth, a police officer instructed her to open her mouth. The defendant then
       swallowed the substance in her mouth. The appellate court affirmed the defendant’s conviction
       for obstruction of justice.


                                                   -4-
¶ 25       While the Smith court did comment that it “reject[ed] any implication in Miller that it is
       impossible for a person who has been apprehended on one charge to destroy evidence in an
       attempt to prevent his apprehension on another charge,” it is not clear that this is the precise
       basis for that court’s affirmation. Smith, 337 Ill. App. 3d at 823. The court held the issue of
       apprehension was irrelevant, because even if the defendant had already been apprehended, she
       could still have been convicted under the “obstruction of prosecution” option in the obstruction
       of justice statute. Id. at 825.
               “Destroying evidence would appear to prevent apprehension up until the time of
               apprehension; after that time, destroying evidence would appear to obstruct
               prosecution. The precise moment at which apprehension occurs, however, is not
               relevant to any issue, at least not in this case. The same intent that would prevent
               apprehension would obstruct prosecution.” Id. at 824.
       This theory of interchangeability between the “prevention of apprehension” option and the
       “obstruction of prosecution” option appears to be the primary basis for the court’s holding.
       Smith is thus not directly applicable to the case at hand.1
¶ 26       We find that for the purposes of the obstruction of justice statute, a person already
       apprehended cannot act with the intent to prevent his own apprehension on other charges. The
       plain meaning of “apprehension” or “seizure” warrants this outcome: one who is presently
       seized by the police cannot be seized again.
¶ 27       To accept the State’s construction of the obstruction of justice statute would be to read
       additional language into that statute. The specific intent contemplated in the statute is simply
       the “intent to prevent the apprehension” of a person (720 ILCS 5/31-4(a) (West 2012)), not an
       intent to prevent further or continued apprehension. To interpret the obstruction of justice
       statute as encompassing the latter intent would violate our supreme court’s directive that
       “nothing should be taken by intendment or implication beyond the obvious or literal meaning
       of the statute.” Laubscher, 183 Ill. 2d at 337.
¶ 28       Q.P. had already been apprehended when he first furnished a false name and date of birth to
       Irving. No rational trier of fact could find otherwise. Because Q.P. was already apprehended,
       he was incapable of having the specific intent charged in the delinquency petition: the intent to
       prevent his own apprehension.

¶ 29                                        CONCLUSION
¶ 30       The judgment of the circuit court of Peoria County is reversed.

¶ 31       Reversed.

¶ 32       JUSTICE HOLDRIDGE, dissenting.
¶ 33       I respectfully dissent. As the majority notes, “apprehension” means a “ ‘seizure, taking, or
       arrest of a person on a criminal charge.’ ” (Emphasis added.) People v. Miller, 253 Ill. App. 3d
1032, 1036 (1993) (quoting Black’s Law Dictionary 101 (6th ed. 1990)). Under this definition,

           1
            In the present case, the State did not charge Q.P. with obstruction of prosecution. The State does
       not argue on appeal that evidence of obstruction of prosecution would be sufficient to sustain a
       conviction for prevention of apprehension.

                                                      -5-
       one is “apprehended” when he is seized or arrested in connection with a particular criminal
       charge or offense. Unlike “seizure” or “detention,” which simply denotes that one’s liberty is
       restrained in some manner (see People v. Luedemann, 222 Ill. 2d 530, 550 (2006)),
       “apprehension” is by definition connected to a particular criminal charge or offense. Thus, a
       defendant may act to evade “apprehension” on one criminal charge even after he has been
       apprehended, seized, or detained on another charge.
¶ 34       That is precisely what happened in this case. The defendant was initially seized by the
       police because he was suspected of committing a vehicle burglary. He initially provided a false
       name to the police. Later, while he was being questioned at the police station, the defendant
       misspelled his real name. Detective Stinson testified that the defendant admitted that he had
       provided a false name “because he knew he had a warrant.” Viewing this evidence in the light
       most favorable to the State (as we must), a rational trier of fact could have found that the
       defendant knowingly furnished false information with the intent to prevent his “apprehension”
       on the outstanding warrant.
¶ 35       In concluding otherwise, the majority equates “apprehension” with “seizure.” See
       supra ¶ 20. In the majority’s view, a defendant is “apprehended” whenever he is seized for any
       reason. Id. Applying this expansive definition, the majority concludes that “a person already
       apprehended cannot act with the intent to prevent his own apprehension on other charges”
       because “one who is presently seized by the police cannot be seized again.” Supra ¶ 26. Our
       appellate court has already rejected this understanding of “apprehension” for purposes of the
       obstruction statute. See People v. Smith, 337 Ill. App. 3d 819, 823 (2003) (“[w]e reject any
       implication *** that it is impossible for a person who has been apprehended on one charge to
       destroy evidence in an attempt to prevent his apprehension on another charge”). That makes
       perfect sense, in my view, because “the established, plain and ordinary meaning of
       ‘apprehension’ is a seizure, taking, or arrest of a person on a criminal charge” (emphasis added
       and internal quotation marks omitted) (Miller, 253 Ill. App. 3d at 1036), not merely the seizure
       of a person tout court. As noted, unlike a “seizure,” an “apprehension” is by definition
       intrinsically connected to a particular criminal charge.
¶ 36       Accordingly, in my view, the trial court correctly ruled that the defendant in this case acted
       with the intent to prevent his apprehension on the outstanding warrant. In reaching this
       conclusion, I am not “reading additional language” into the obstruction statute or violating our
       supreme court’s directive that “nothing should be taken by intendment or implication beyond
       the obvious or literal meaning of the statute.” People v. Laubscher, 183 Ill. 2d 330, 337 (1998).
       See supra ¶ 27. Rather, I am merely enforcing the obvious, literal meaning of the statute by
       applying the established, plain and ordinary meaning of the statutory term “apprehension.” See
       Miller, 253 Ill. App. 3d at 1036.




                                                   -6-